DETAILED ACTION
In this Office Action, original claims 1-16 filed on September 23rd, 2020 were evaluated on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a pulse transit time measurement unit configured to measure a pulse transit time” in claim 1;
“a blood pressure value calculation unit configured to calculate a blood pressure value” in claim 1;
“a posture instruction unit configured to instruct the measurement target subject” in claim 1;
“a calibration unit configured to calibrate the relational expression” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure to the aforementioned claim limitations are as follows:
The “pulse transit time measurement unit” is described as including “two pulse wave sensors provided on the belt unit” (paragraph 0022);
The function of the “blood pressure value calculation unit” is described as being performed by a central processing unit (CPU; paragraph 0056);
The function of the “posture instruction unit” is described as being performed by a central processing unit (CPU; paragraph 0056);
The function of the “calibration unit” is described as being performed by a central processing unit (CPU; paragraph 0056)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim limitation “wherein the posture instruction unit specifies, as the plurality of postures, a posture…” renders the claim indefinite. It is unclear how the posture instruction 
Claim 6 similarly recites “wherein the posture instruction unit specifies, as the plurality of postures, a posture…” wherein it is unclear how the posture instruction unit may specify “a posture” (singular) as a “plurality of postures” (plural), and is similarly rejected under 35 U.S.C. 112(b).
For purposes of examination, claim 3 will be read as if it were written “wherein the posture instruction unit specifies, as one of the plurality of postures, a posture” and claim 6 will be read as if it were written “wherein the posture instruction unit further specifies a posture in which the measurement target site is at the same height as the heart of the measurement target subject as one of the plurality of postures”.
Regarding claim 4, the claim limitation “wherein the pulse transit time measurement unit and the blood pressure measurement unit each measure the pulse transit time and the blood pressure in a state in which the posture detection unit detects that the measurement target subject has assumed the posture specified by the posture instruction unit” renders the claim indefinite. It is unclear if the claim limitation intends to impart that both the pulse transit time measurement unit and the blood pressure unit measure both the pulse transit time and the blood pressure (i.e. the pulse transit time measurement unit measures both the pulse transit time and the blood pressure and the blood pressure measurement unit measures both the pulse transit time and the blood pressure), or if the term “each” intends to have the meaning “respectively” (i.e. the pulse transit time measurement unit measures the pulse transit time and the blood pressure measurement measures the blood pressure). As a result, the scope of the claim is indefinite. 
Claims 7-9 similarly recite “wherein the pulse transit time measurement unit and the blood pressure measurement unit each measure the pulse transit time and the blood pressure” and are similarly rejected under 35 U.S.C. 112(b).

Any claims listed as being rejected under 35 U.S.C. 112(b) which are not explicitly rejected above are rejected by virtue of their dependence on an explicitly-rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 8 follows. 
STEP 1: Regarding claim 1, the claim recites a device for measuring a blood pressure of a patient. Thus, the claim is directed to an apparatus, which is one of the statutory categories of invention.
STEP 2A, PRONG ONE: The claim is then analyzed to determine whether it is directed to any judicial exception. The step of calibrating a relational expression on the basis of a blood pressure and a pulse transit time sets forth a judicial exception. This step describes a Mathematical Concept (including a mathematical relationship, mathematical formula, and mathematical calculations). Thus, the claim is drawn to a Mathematical Concept, which is an Abstract Idea.
STEP 2A, PRONG TWO: Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim recites the additional elements of: a blood pressure measurement unit that includes a cuff and a 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception
STEP 2B: Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. As discussed, besides the Abstract Idea, the claim recites additional steps of: measuring a 
Dependent claims 2-4 and 6-9 also fail to add significantly more to the Abstract Idea, as they generally recite limitations to the postures, and at which postures the device takes measurements, which amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. Dependent claims 5 and 10-16 also fail to add something significantly more to the Abstract Idea as it simply recites a generic limitation to where the blood pressure measurement device is located.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gavish (US 2011/0009718 A1 – cited by Applicant) in view of McCombie et al. (US 20100241011 A1), referred to hereafter as McCombie.
The claims are generally directed towards: a blood pressure measurement device comprising: 
a blood pressure measurement unit that includes a cuff and a pressure sensor detecting a pressure in the cuff and that is configured to measure blood pressure at a measurement target site of a measurement target subject, using the cuff and the pressure sensor; 
a pulse transit time measurement unit configured to measure a pulse transit time at the measurement target site of the measurement target subject; 
a blood pressure value calculation unit configured to calculate a blood pressure value, on the basis of measurement results of the pulse transit time and a relational expression representing a correlation between the pulse transit time and the blood pressure; 
a posture instruction unit configured to instruct the measurement target subject to assume a plurality of postures in which height positions of the measurement target site with respect to a heart of the measurement target subject are different from each other; and 
a calibration unit configured to calibrate the relational expression, on the basis of the blood pressure measured by the blood pressure measurement unit and the pulse transit time measured by the pulse transit time measurement unit, for each of the plurality of postures.
Regarding claim 1, Gavish (Figure 2 and 3A-B) teaches a blood pressure measurement device comprising: a blood pressure measurement unit (10) that includes a cuff and a pressure sensor (paragraph 0124) detecting a pressure in the cuff and that is configured to measure blood pressure at a measurement target site of a measurement target subject, using the cuff and the pressure sensor (paragraph 0069, 0082, 0124); a posture instruction unit (36) configured to instruct the measurement target subject to assume a plurality of postures in which height positions of the measurement target site 
McCombie (Figure 2) teaches a blood pressure measurement device for determining blood pressure comprising: a pulse transit time measurement unit (25) configured to measure a pulse transit time at the measurement target site of the measurement target subject (paragraph 0041-0042); a blood pressure value calculation unit configured to calculate a blood pressure value, on the basis of measurement results of the pulse transit time and a relational expression representing a correlation between the pulse transit time and the blood pressure (paragraph 0012); and a calibration unit configured to calibrate the relational expression, on the basis of the blood pressure measured by the blood pressure measurement unit and the pulse transit time measured by the pulse transit time measurement unit while changing conditions (paragraph 0019, 0033-0034, 0037, 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gavish to include the method of calculating blood pressure of McCombie including acquiring a pulse transit time using a pulse transit time measurement unit, having a first blood pressure calculation unit configured to use a predetermined correspondence equation between a pulse transit time and a blood pressure to calculate a blood pressure, and incorporating a 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to have modified the device of Gavin in view of McCombie to calibrate the relational expression while the posture instruction unit instructs the subject to change positions, allowing the relational expression to be calibrated in a plurality of postures. Gavin teaches that the systolic and diastolic blood pressure vary with height (Gavin paragraph 0046). Therefore, calibrating the relational expression at different heights would allow the device of Gavin in view of McCombie to calculate the systolic and diastolic pressure more accurately regardless of the height at which the measurement is taken. 
Regarding claim 2, Gavin teaches the posture instruction unit specifying, as the plurality of postures, a posture in which the measurement target site is lower than the heart of the measurement target subject (Figure 2A postures 1 and 2) and a posture in which the measurement target site is higher than the heart (Figure 2A postures 5 and 6; paragraph 0121 and 0136). Therefore, Gavin in view of McCombie teach all of the structural elements of claim 2.
Regarding claims 3 and 6, Gavin teaches the posture instruction unit specifying, as one of the plurality of postures, a posture in which the measurement target site is at the same height as the heart of the measurement target subject (see Figure 2A postures 3 and 4; paragraph 0121). Therefore, Gavin in view of McCombie teach all of the structural elements of claim 3 and 6.

Regarding claim 5 and 10-16, Gavin in view of McCombie teach the measurement target side being a wrist (Gavin Figure 2; paragraph 0121).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsumura et al. (US 20100076328 A1) teaches a blood pressure measurement device comprising: a belt (180) to be worn so as to be wound around a measurement target site (shown in Figure 13; element 500 is measurement site; paragraph 0093); a first pulse wave sensor (20) and second pulse wave sensors (30) mounted on the belt (180 shown in Figure 12; paragraph 0097), and a pressing member (191) that is mounted on the belt (181), configured to press the first and second pulse wave sensors against the measurement target site while varying a pressing force (shown in Figure 24; paragraph 0144).
Narasimhan et al. (US 20170360306 A1) teaches a system for measuring blood pressure (Figure 1 and 3-4) comprising instructing a user to sweep their arm from a position above their heart to a position below (shown in Figure 5). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.P./Examiner, Art Unit 3791



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791